Citation Nr: 0015212	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a right rotator cuff 
disorder.

2. Entitlement to service connection for a left ankle 
disorder.

3. Entitlement to service connection for an enlarged 
prostate.

4. Entitlement to an increased evaluation for a back 
disorder, currently evaluated as 10 percent disabling.

5. Entitlement to an increased (compensable) evaluation for 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
October 1969, from November 1972 to September 1996.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied claims for entitlement to 
service connection for a history of right rotator cuff 
tendonitis, a history of left ankle sprains/tendonitis, and 
an enlarged prostate.

Entitlement to service connection was established for back 
pain/thoracic scoliosis with a 10 percent rating assigned.  
Entitlement to service connection was also established for 
hypertension, which was evaluated as noncompensable.  These 
are the initial ratings assigned for these disorders.  Thus 
the provisions of Fenderson v. West, 12 Vet. App. 119 (1999) 
are for application.  These issues will be considered in the 
REMAND section of the document.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1. The appellant has presented no competent medical evidence 
showing the presence of right rotator cuff tendonitis 
during his period of active military service or a current 
diagnosis of this disorder provided in the post-service 
period.

2. The appellant has presented no competent medical evidence 
showing a current diagnosis of a left ankle disorder.  In 
service left ankle pathology is not shown by any competent 
evidence to have been other than acute and transitory.

3. The appellant has presented no competent medical evidence 
showing a current diagnosis of an enlarged prostate.  
There was a suspected enlarged prostate at the time of 
service separation, additional testing was undertaken, and 
no follow-up was indicated.  No current disability of the 
prostate has been indicated.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
rotator cuff tendonitis is not well grounded and there is 
no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2. The claim of entitlement to service connection for a left 
ankle disorder is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).

3. The claim of entitlement to service connection for an 
enlarged prostate is not well grounded and there is no 
further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

A veteran has, by statute, the duty to submit a claim that is 
well grounded. The evidence must "justify a belief by a fair 
and impartial individual" that the claim is plausible. 38 
U.S.C.A. § 5107 (West 1991). A well-grounded claim then, is 
one that is plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well grounded claim set forth in Caluza), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Indeed, subsequent manifestations of the same 
chronic disease shown in service, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

1. Service connection for a right rotator cuff disorder.

The appellant claims that he incurred right rotator cuff 
tendonitis while in service, which has resulted in disabling 
residuals.  Records reveal that in October and November 1989, 
he was treated for right shoulder pain.  He gave a history of 
pain for 3-4 months duration.  Rotator cuff tendonitis was 
noted.  Conservative treatment was undertaken.  There are no 
further complaints until the separation examination.  A 
physical examination of January 1995 revealed no pertinent 
abnormalities.  At that time, he reported some continuing 
problems with the shoulder.  No pertinent abnormalities, 
however, were noted on separation examination.  No continuing 
right shoulder abnormalities have been shown.  As such, a 
chronic disorder was not shown in service.  Moreover, there 
is no current evidence of any right shoulder pathology.  
Thus, the appellant has failed to satisfy the first two 
requirements for entitlement to service connection - (1) 
medical evidence of a current disability and (2) evidence of 
in-service incurrence or aggravation of an injury.  The Board 
must, therefore, deny the claim as not well grounded.

2. Service connection for a left ankle disorder.

The appellant claims that he suffers from a left ankle 
disorder, also incurred in service.  Service medical records 
reflect that the appellant suffered a Grade I left ankle 
sprain in February 1973 as a result of a parachute injury.  
Subsequently, he incurred a Grade II left ankle sprain in 
February 1983, also as a result of a parachute injury.  His 
condition was evaluated as "good" upon release from the 
emergency room.  A radiographic report at the time was 
"normal" and no fracture was identified.  These injuries 
apparently healed, and have not resulted in any permanent 
disability, including limited range of motion or instability.  
No pertinent abnormality was noted on a physical examination 
in January 1995.  It is noted that none of the service 
medical records reveal continued treatment.  His recorded 
medical history at the time of separation noted continued 
complaints of occasional left ankle problems.  It is also 
noted, however, that the separation examination revealed no 
abnormality on physical examination.  In fact, the 
appellant's lower extremities were evaluated as "normal" at 
the time of separation.  

Further, there is no evidence of record indicating any 
treatment of or diagnosis regarding the left ankle since 
separation from service.  Thus, because there is no evidence 
of a current disorder, the appellant's claim for service 
connection for this left ankle disorder must be denied on the 
basis that it is not well grounded.

3. Service connection for an enlarged prostate.

The appellant claims that he currently suffers from an 
enlarged prostate developed during active duty.  The 
appellant's April 1996 separation examination does indicate 
that his prostate was "slightly enlarged."  No nodules were 
palpated.  He had additional testing, including PSA testing, 
the results of which were within normal limits.  No follow-up 
was indicated, and there is no evidence of a chronic disorder 
resulting in an enlarged prostate in service.  However, 
service medical records do not show that this condition was 
ever diagnosed or treated during service.  Further, there is 
no medical evidence of record indicating any current 
treatment for or diagnosis of an enlarged prostate, nor is 
there evidence of disability therefrom.  At his hearing in 
November 1998, the appellant indicated he has been seen for 
his prostate condition, but that it is currently "okay."  
Thus, the Board must deny the claim for an enlarged prostate 
as not well grounded on the basis of a lack of a current 
disorder.

The Board has considered the appellant's contentions 
regarding the aforementioned claims on appeal; however, this 
evidence alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to the existence of a disability and a 
relationship between that disability and his service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's lay assertions will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the appellant is competent 
himself based on medical training and professional status to 
render a medical diagnosis or opinion.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claims of service connection 
plausible or possible.  38 U.S.C.A. § 5107(a); see also 
Grottveit, 5 Vet. App. at 92; Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible these claims that are not currently well 
grounded.

Accordingly, the Board must deny the appellant's claims of 
service connection for a left ankle disorder, a right rotator 
cuff disorder and an enlarged prostate as not well grounded.



ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for right rotator cuff 
tendonitis is denied.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a left ankle disorder 
is denied.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for an enlarged prostate is 
denied.


REMAND

As an initial matter, the Board determines that the 
appellant's claims for an increased rating for a dorsal spine 
disorder and hypertension are both well grounded by virtue of 
his statements that he has suffered an increase in both 
disabilities.  See Dorsey v. Brown, 10 Vet. App. 251, 254 
(1997).  As such, the Board has a duty to assist the veteran 
in the development of facts pertinent to his claim and ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (private records); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (Social Security records).  It also 
includes a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board concludes that the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the appellant's 
complaints and, thus, to evaluate the claim on appeal.  
Specifically, the Board notes that there is no current VA 
examination associated with the claims file and it is the 
Board's opinion that examinations are necessary to determine 
the current status of his dorsal spine disability and 
hypertension.  Indeed, when a veteran-claimant alleges that 
his service-connected disability has worsened since his last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Additionally, the guidance of Fenderson v. West, 12 Vet. App. 
119 (1999), should be applied while the case is undergoing 
development.

In view of the appellant's complaints of pain, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  Finally, 
in order to make certain that all records are on file, while 
the case is undergoing other development, a determination 
should be made as to whether there has been recent medical 
care not already of record, and whether there are any 
additional records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any dorsal 
spine disability or hypertension, records 
of which are not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claims.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).

2.  The appellant should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

3.  The appellant should then be 
scheduled for an appropriate VA 
examination in order to determine the 
nature and severity of his current dorsal 
spine disability.  Initially, the 
examiner is requested to review the 
claims file, including all service 
medical and post-service medical reports 
of record and adequately summarize all of 
the relevant history, including relevant 
treatment and previous diagnoses 
regarding the appellant's dorsal spine 
disability, including all functional 
impairment associated therewith.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees.  The examiner 
should specify, on the examination 
report, what constitutes a full range of 
dorsal spine motion.  If limited motion 
is demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  Attention also 
should be given to, and the examiner 
should comment upon, the presence or 
absence of any arthritis, swelling, 
muscle spasm, ankylosis, crepitus, 
neuropathy, radiculopathy, absent ankle 
jerk, loss of lateral motion, 
Goldthwait's sign, deformity or other 
impairment.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file.

4.  The appellant should then be 
scheduled for an appropriate VA 
examination in order to determine the 
nature and severity of his current 
hypertension.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, and including relevant treatment 
and previous diagnoses regarding the 
appellant's hypertension.  All indicated 
tests and studies should be performed, 
including, but not limited to, blood 
pressure readings.  The examining 
physician is also requested to indicate 
whether the appellant currently takes 
medication for control of his 
hypertension, and if so, how long he has 
used such medication. If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  If 
additional examinations are deemed 
necessary, they should be scheduled.  The 
claims file must be made available to the 
examiner for review purposes prior to the 
examination, and the complete examination 
report should be associated with the 
claims file.

5.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.")  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

6.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for a dorsal spine disability, 
currently evaluated as noncompensable.  
Consideration should be afforded to all 
applicable laws and regulations, as well 
as to all appropriate diagnostic codes, 
including the Court's holding in DeLuca 
v. Brown.  In the event the benefits 
sought are not granted, the appellant and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.

7.  Thereafter, the RO should also 
readjudicate the issue of entitlement to 
an increased evaluation hypertension, 
currently evaluated as noncompensable, 
considering both the new rating criteria 
that became effective on January 12, 1998 
and the criteria in effect prior to 
January 12, 1998.  See 38 C.F.R. § 4.104, 
DC 7101 (1996); 38 C.F.R. § 4.104, DC 
7101 (1999).  In the event the benefits 
sought are not granted, the appellant and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



